EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Roberto Fernandez on 2 June 2021.
The application has been amended as follows: 

33. 	(Currently Amended) A multi-stage mixer, comprising: 
a multi-stage mixer inlet configured to receive exhaust gas, the multi-stage mixer inlet centered on a first axis; 
a multi-stage mixer outlet configured to provide the exhaust gas to a catalyst, the multi- stage mixer outlet centered on the first axis; 
a first flow device configured to receive the exhaust gas from the multi-stage mixer inlet and to receive reductant such that the reductant is partially mixed with the exhaust gas within the first flow device, the first flow device comprising: 
a first mixer comprising:
a plurality of main vanes[[;]], and 
a plurality of main vane apertures interspaced between the plurality of main vanes, the plurality of main vane apertures being configured to receive the exhaust gas and to cooperate with the plurality of main vanes to provide the exhaust , and
a second mixer upstream of the first mixer, the second mixer comprising: 
a plurality of auxiliary vanes[[;]], and 
a plurality of auxiliary vane apertures interspaced between the plurality of auxiliary vanes, the plurality of auxiliary vane apertures configured to receive the exhaust gas and -5- 4831-8899-3501Atty. Dkt. No.: 106389-5890 cooperate with the plurality of auxiliary vanes to provide the exhaust gas into the first flow device with a second swirl flow that facilitates mixing of the reductant and the exhaust gas, the second swirl flow being counter-swirl flow with respect to the first swirl flow; and 
a second flow device configured to receive the exhaust gas and the reductant from the first flow device, the second flow device comprising a plurality of second flow device apertures configured to provide the exhaust gas and the reductant from the second flow device to the catalyst via the multi-stage mixer outlet.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 25 May 2021 was filed after the mailing date of the Non-Final Rejection on 23 February 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-3, 5-15, and 33-38 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY B. WALTER whose telephone number is (571)270-5286.  The examiner can normally be reached on Monday - Friday: 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.